PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MOON et al.
Application No. 16/688,372
Filed: 19 Nov 2019
For: METHOD FOR TRANSMITTING AND RECEIVING DATA CHANNEL IN COMMUNICATION SYSTEM AND APPARATUS FOR THE SAME
:
:
:
:	DECISION ON REQUEST 
:                     FOR REFUND
:
:


This is a decision on the request for refund filed November 3, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $935, stating in part that “[a]n amount of $935, for ‘Notification of a Loss of Entitlement to Small Entity Status and Payment of Deficiency in Fees,’ was charged to our deposit account . . . by mistake and should be refunded”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $935 was refunded to petitioner’s credit card on February 17, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions